Citation Nr: 1452050	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-20 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date beyond October 28, 2008, for the appellant's Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to September 1982 with 25 years and 8 months of prior active service.  The Veteran died in October 1998 and the appellant is the Veteran's surviving spouse.  
This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Atlanta, Georgia, Regional Office's Education Center (RO), which denied an extension of the delimiting date for the appellant's DEA benefits under the provisions of 38 U.S.C.A Chapter 35.


FINDINGS OF FACT

1.  The appellant's eligibility to receive DEA benefits began on October 28, 1998, the date of the Veteran's death.

2.  The appellant's initial application for DEA was received at the RO in June 2001, and a Certificate of Eligibility was issued to the appellant in September 2001, which notified her that she must use her DEA benefits prior to the delimiting date of October 28, 2008 (within the 10-year period following the Veteran's death).  

3.  The appellant initially enrolled in an education program in 2006, for which DEA benefits were awarded, but the benefits were terminated effective August 28, 2006 due to the appellant withdrawing before the beginning of the term.  

4.  The appellant subsequently requested to use DEA benefits in January 2011.

5.  The appellant did not suspend an education program due to physical or mental disability.  

6.  There is no factual basis upon which to extend the delimiting date for the appellant's DEA benefits beyond October 28, 2008.




CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond October 28, 2008, for the appellant's DEA benefits under the provisions of 38 U.S.C.A Chapter 35 have not been met.  38 U.S.C.A §§ 3500, 3501, 3510, 3512 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021, 21.3041, 21.3043 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2014).  In this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  In this case, there is no possibility that any additional notice or development would aid the appellant in substantiating the appellant's claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error. 

The appellant asserts that she should be granted an extension of the delimiting date for the award of his DEA benefits beyond October 28, 2008 because she was not able to attend school and work full time to make ends meet as a widow during her period of eligibility.  

For eligible surviving spouses, the period of eligibility cannot exceed 10 years and can be extended only as provided in sections 38 C.F.R. § 21.3046 (c)(3) and § 21.3047.  Here, there is no evidence showing that the appellant served on active duty or full-time National Guard duty; therefore, 38 C.F.R. § 21.3046 (c)(3) is not for application.

Under 38 C.F.R. § 21.3047, the 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35. 38 C.F.R. § 21.3047(a)(1)(i-iv); see also 38 U.S.C.A. § 3512 (b)(2).  It must be "clearly established" by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).

When the appellant initially requested to use her DEA benefits in 2001, she was notified in a Certificate of Eligibility that she had to use the 45 months of full-time benefits prior to October 28, 2008.  

The appellant initially enrolled in an education program in 2006, for which DEA benefits were awarded, but the benefits were terminated effective August 28, 2006 due to the appellant withdrawing before the beginning of the term.  Because the appellant never started the program, she returned the Government-issued check (the DEA award) to the RO.  

The appellant did not thereafter seek DEA benefits until January 2011.  She requested an extension of the October 28, 2008 delimiting date claiming that she could not afford to go to school until she retired from her occupation.  The appellant specifically indicated that she did not have a mental of physical disability that prevented her from completing a program of education prior to October 28, 2008, and none is shown.  

In order for an extension to be granted, not only does the appellant need to establish that she was prevented from pursuing her educational benefits, she must provide VA with any requested information tending to show that it was medically infeasible to pursue educational benefits.  In this case, following the appellant's request to extend her delimiting date, the RO properly requested that she submit evidence of the disability she was claiming prevented her from pursuing the educational benefits and other specific information.  The RO requested this information in February 2011.  As previously noted, the appellant responded in March 2011 that she did not have time to attend school because she had to work to survive.  

Unfortunately, this is not one of the legal exceptions to the 10-year limit on the use of DEA benefits, and therefore the appellant has not met the requirements for an extended period of eligibility.  In conclusion, there is no legal basis upon which to grant the claim of entitlement to Dependents' Educational Assistance under Chapter 35, Title 38, United States Code, beyond October 28, 2008.  To the extent that the law is dispositive, the claim is denied on the basis of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

To some extent, the appellant appears to be raising an argument couched in equity.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].


ORDER

Entitlement to an extension of the delimiting date beyond October 28, 2008, for the appellant's Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


